Citation Nr: 1517333	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  09-39 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic arthritis of the left knee, status post meniscectomy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased rating for instability of the left knee, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for posttraumatic arthritis of the right knee, status post meniscectomy, currently evaluated as 10 percent disabling.  

4.  Entitlement to a total disability rating for individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In July 2013, the Board remanded the claims for further development.  It now returns for further appellate review.  As discussed below, an additional remand is in order.  

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her September 2009 substantive appeal, the Veteran requested to appear at a Travel Board hearing, which was duly scheduled for May 2013.  In July 2013, she informed the VA that she was unable to attend the scheduled hearing due to school and requested a videoconference hearing before the Board.  The Board finds that good cause has been shown to reschedule the Veteran's hearing with respect to the issues on appeal.  Accordingly, this case must be remanded so that a new Board hearing may be scheduled in accordance with her request.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing following the usual procedures under 38 U.S.C.A. § 7107 (West 2014) and 38 C.F.R. § 20.707 (2014).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




